DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Verdooner (US 20110234977)
	D2: Hirose (US 20170176704)
	D3: Ernsperger (US 20150346473)

With regard to claim 1, D1 teaches a method for automatedly aligning, in at least Fig. 2, [0027], [0029] and [0057];  a stand (270) for a microscope (260), wherein the stand (270) comprises a controllable positioning means (280) for positioning the microscope ([0057]; swing) and a controllable orienting means (230) for orienting the microscope ([0057]; tilt), the method comprising the steps of: a) defining a target point ([0047]; fixation target) to be observed by the microscope (260), wherein the target point ([0047]; fixation target) is located within a coordinate range accessible by the stand (270); b) stabilizing the microscope (260) at a user determined position in an automated 
However D1 fails to expressly disclose wherein the target point is defined in a control unit for the controllable positioning means, before steps b) and c) are performed, on the basis of a user input and/or on the basis of provided object data and/or by determining and saving a focus point to which the microscope is focused when a predetermined user input is provided.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to a method for automatedly aligning a stand for a microscope, wherein the target point is defined in a control unit for the controllable positioning means, before steps b) and c) are performed, on the basis of a user input and/or on the basis of provided object data and/or by determining and saving a focus point to which the microscope is focused when a predetermined user input is provided.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 12/06/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-8 and 10-13 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 14, D1 teaches a stand, in at least figure 2, for a microscope (260) for automatedly aligning ([0027], [0029] and [0057]), the microscope (260) to a 
However D1 fails to expressly disclose wherein the target point is defined in a control unit for the controllable positioning means, before steps b) and c) are performed, on the basis of a user input and/or on the basis of provided object data and/or by determining and saving a focus point to which the microscope is focused when a predetermined user input is provided.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to a method for automatedly aligning a stand for a microscope, wherein the target point is defined in a control unit for the controllable positioning means, before steps b) and c) are performed, on the basis of a user input and/or on the basis of provided object data and/or by determining and saving a focus point to which the microscope is focused when a predetermined user input is provided.

With regard to claims 15-17, the claims depend from an allowable base claim and are therefore also allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872